*881This is an application by the relator for a stay of the judgment of the United States Court of Appeals for the Fifth Circuit which is to be brought here for review in a petition for certiorari. The application is granted and the judgment of the Court of Appeals is stayed until the final disposition here of the petition for certiorari to be filed.
Mr. Justice Reed dissents on the ground that the status of the applicant at the institution of the litigation should be preserved pending final judgment.